TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 4, 2021



                                     NO. 03-20-00506-CV


                                        C. V., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order of termination signed by the trial court on November 20, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.